DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/27/2021 has been entered. Claims 6-7 were cancelled. Claims 1-5 and 8-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(a) rejections.  
Allowable Subject Matter
Claims 1-5 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 contains allowable subject matter “wherein the elongated member is configured to be connected to the device driving body at the first end and to the one structure at the opposing second end to fix the driving device body to the one structure with an axial force that is smaller than that of the fastening bolt”.
In the closest prior art, Bagepalli (U.S. Pre-Grant Publication No. 2012/0134809) discloses a wind turbine driving device, comprising: a driving device body (32; figure 3) installed in one structure (20) at a movable section (at pitch bearing 60) of a wind turbine and including a meshing portion (112) meshing with a ring gear (76) installed in another structure (22) at the movable section of the wind turbine (as shown; figure 3); and a sensor for measuring a load acting between the driving device body and the one structure (sensors 68, 70, 72 detecting loads transmitted through the barrel nut 54 and root bolt 54 of the root attachment assembly 52; paragraph [0029]), wherein the sensor includes: an elongated member (56) having a first end and an opposing second end, the elongated member configured to receive a load acting on the driving device body; and a strain gauge (70) configured to (as shown; figure 5). 
However no prior art of record sufficiently teaches the allowable subject matter “wherein the elongated member is configured to be connected to the device driving body at the first end and to the one structure at the opposing second end to fix the driving device body to the one structure with an axial force that is smaller than that of the fastening bolt”. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to create the claimed invention.

Claims 2-5 and 8-16 are also allowed by virtue of their dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745